Citation Nr: 0806760	
Decision Date: 02/28/08    Archive Date: 03/06/08	

DOCKET NO.  06-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic extrinsic 
allergies, including as a result of herbicide exposure.   

2.  Entitlement to an evaluation in excess of 10 percent for 
Type II diabetes mellitus.   

3.  Entitlement to an evaluation in excess of 10 percent for 
diabetic neuropathy of the left leg.   

4.  Entitlement to an evaluation in excess of 10 percent for 
diabetic neuropathy of the right leg.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1967 to 
April 1970.  He had 11 months, 29 days service in the 
Republic of Vietnam, and combat is not documented.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and June 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  The service 
connection issue on appeal is now ready for appellate review.  
The claims for increased evaluations must be remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  

After this claim had been forwarded to the Board, a 
September 2007 statement was received which appears to be a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  This claim is referred back to the RO for 
appropriate development and initial adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  Chronic allergies are not shown by any objective evidence 
on file to have been incurred during or for many years after 
the veteran was separated from service, chronic allergies at 
present may not be presumed as attributable to herbicide 
exposure, and there is a complete absence of any competent 
clinical evidence or opinion attributing present chronic 
allergy to any incident, injury or disease of active military 
service, including herbicide exposure or any medications 
prescribed to the veteran while serving overseas.  


CONCLUSION OF LAW

Chronic extrinsic allergies were not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in April 2004, 
prior to the issuance of the rating decision now on appeal 
from June 2004.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical and personnel records were 
collected.  The veteran submitted certain private treatment 
records, medical journal articles, his own written statements 
of argument, and a statement from his mother.  The veteran 
was provided multiple VA examinations during the pendency of 
the appeal.  The veteran specifically reported that he had 
attempted to obtain early private treatment records from soon 
after service separation, but that these records were 
unavailable.  There is also an indication that the veteran 
may have been provided a VA Agent Orange (herbicide) 
examination sometime in 1982, but this record cannot be 
located.  In April 2006, the veteran specifically reported 
that he had no additional evidence to submit.  In June 2006, 
the veteran testified at a personal hearing before the 
undersigned.  All known available evidence has been collected 
for review and VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain presumptive diseases which 
are shown to have become manifest to a compensable degree 
within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases diagnosed (to a degree 
of disability of 10 percent or more) at certain specified 
times after service, which are attributable to herbicide 
exposure for veterans who physically served in the Republic 
of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The specified diseases for presumptive service 
connection due to herbicide exposure are chloracne or other 
acneiform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
diabetes mellitus, prostate cancer, respiratory cancers, and 
soft tissue sarcomas.  Under this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).  

The diseases described above shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneiform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must have become manifest to a 
degree of 10 percent or more within one year after service 
separation, and respiratory cancers must become manifest 
within 30 years after the last date on which a veteran was 
exposed to an herbicide agent during military service.  Id.  

Analysis:  The veteran filed his initial claim for service 
connection for chronic allergy in April 2004, some 24 years 
after he was separated from military service.  In his formal 
claim, he wrote that he first manifested chronic allergy in 
May 1970, which was the month following his separation from 
military service.  In multiple written statements of argument 
and testimony before the undersigned, the veteran has argued 
that on one occasion that he returned home from overseas 
service on leave, he had an acute episode of allergy symptoms 
which resolved on self-treatment.  He reported that in the 
month following service separation he again commenced having 
chronic allergy symptoms which, though intermittent, has 
remained chronic ever since that time.  The veteran's mother 
submitted a statement corroborating these essential facts in 
August 2004.  

It is the veteran's central contention that he believes that 
his chronic allergy is causally attributable to his exposure 
to herbicide agents during service in Vietnam, where he 
served in an engineering battalion clearing areas of jungle, 
and that these areas were routinely subject to air drop of 
herbicide agents during these clearing operations.  The 
veteran submitted certain medical journal articles and other 
generalized information discussing and describing the effects 
of herbicide agents used in Vietnam during his assignment 
there.  The veteran has also argued in the alternative that 
his chronic allergy may be attributable to a combination of 
medications provided him during service in Vietnam, including 
medications for malaria and Dapsone, and he submitted certain 
informational articles on this subject as well.  

In direct testimony at the hearing, when asked if he noticed 
chronic allergy during service, the veteran replied "no."  He 
reported that symptoms commenced after he returned home from 
service, and stated that he did see a family doctor at that 
time who did allergy testing and that he was informed that 
they "said I was allergic to everything green that grows."  
He also reported that all of those early treatment records 
were unavailable, and the physicians deceased.  He noted that 
he had been to VA once in 1982, but started receiving routine 
medical treatment for chronic allergy in the 1990's forward.  
He reported that no physician had told him that his chronic 
allergy was attributable to herbicide exposure.  He reported 
that a dermatologist had told him that his skin troubles 
might be related to herbicides.  

The service medical records do not contain any complaints, 
findings, treatment or diagnosis for chronic allergy at any 
time.  The records do document acute episodes of strep throat 
and common cold.  The records do not document that the 
veteran received routine medication for malaria and/or a drug 
called Dapsone.  Immunization records do show that he was 
immunized for small pox, typhoid, tetanus, typhus, cholera, 
yellow fever, polio and plague, but there is no record 
documenting any medication for either malaria or Dapsone.  At 
the time the veteran was examined at separation, there was no 
finding or diagnosis of chronic allergy.  In the accompanying 
report of medical  history completed by the veteran himself 
at the time, he specifically noted that he did not have 
sinusitis or hay fever.  His affirmative notation of ear, 
nose and throat trouble, appears to have been in relation to 
a history of strep throat.  

There is on file a copy of a June 1982 standard form letter 
from a VA facility in Illinois to the veteran indicating that 
he had recently participated in a VA Agent Orange 
examination.  The letter stated that VA wished to stay in 
touch with him and that he would be placed on a mailing list 
to receive additional materials.  No copy of this physical 
examination was able to be located or obtained for 
consideration.  

There is, following service separation, a complete absence of 
any objective medical evidence that the veteran sought or 
required treatment for chronic allergy, or symptoms 
therefrom, until the veteran was noted in private medical 
records to have extrinsic allergies in March 2004, nearly 24 
years after he was separated from service.  These private 
treatment records generally reveal that the veteran was 
treated with different medications with varying results.  

In May 2004, the veteran was provided a VA examination which 
included a review of his claims folder.  The veteran reported 
having allergies with frequent nasal conditions, scratchy 
eyes and sneezing for which he took medications.  He reported 
that when it first began "he used to have it only seasonally, 
but for the past two to three years he has been getting it 
all year round."  Examination revealed the throat to be clear 
with no impairment or exudates, and the nose, sinuses and 
ears were normal.  The diagnosis was allergic rhinitis, and 
symptoms were noted to be well controlled on current 
medication.  

After careful consideration of all of the evidence on file 
including the veteran's written argument and verbal 
testimony, the Board finds that a clear preponderance of the 
evidence on file is against his claim for service connection 
for chronic allergy.  There is simply no objective evidence 
that the veteran manifested any form of chronic allergy at 
any time during or for some 24 years after he was separated 
from military service.  Although the veteran submitted 
credible statements and testimony, as confirmed by his 
mother, indicating that he had developed chronic allergy 
immediately after service separation and return home, there 
is also a complete absence of any competent medical evidence 
or opinion which shows or suggests that chronic allergy at 
present is in any way attributable to any incident, injury, 
disease or exposure of active military service.  

Although there is a list of diseases which may be presumed to 
be attributable to service if they are manifested to a degree 
of severity of 10 percent or more in the first year after a 
veteran is separated from service, chronic allergy is not one 
of those recognized diseases, and indeed, there is no 
objective evidence documenting incurrence of chronic allergy 
to a compensable degree during the first year after the 
veteran was separated from service.  

It must be pointed out in this regard, that the veteran 
consistently reported in his initial claim and in written 
statements thereafter that he had a single acute episode of 
allergy during a period of leave from Vietnam while at home, 
but this entirely resolved during that leave before return to 
Vietnam.  He next reported only developing chronic allergy in 
the month following his separation from service.  Extrinsic 
allergy as diagnosed by the veteran's private physician in 
1994 forward is attributable to inhaled allergens, and the 
veteran himself reported that early testing after service 
revealed that he was allergic to everything green that grows.  
Based solely upon the subjective evidence and history 
provided by the veteran, this history indicates that the 
veteran did not develop a chronic allergy until he was 
separated from service, and that such allergy appeared to be 
attributable to allergens to which he was exposed in the 
United States, not Vietnam.  This is consistent with the fact 
that there is simply no evidence of chronic or even acute 
allergy symptoms in the service medical records at any time.  
Again, the veteran specifically reported an absence of 
symptoms consistent with sinusitis or hay fever at the time 
he was examined for service separation.  Since chronic 
allergy is not a generally presumed disease attributable to 
incidents of service, if chronic allergy commenced the day 
following service separation, it may not be presumed 
attributable to incidents of service.  

The veteran has argued his belief that his chronic allergy 
must be attributable to herbicide/Agent Orange exposure.  
However, in review of the medical journal articles, studies 
and other evidence submitted by the veteran, there is no 
evidence contained therein indicating that chronic allergy is 
causally related to herbicide exposure.  VA and other 
governmental agencies have carefully reviewed the statistical 
and medical evidence regarding herbicide exposure over the 
last several decades and have published a law and regulations 
listing those diseases which may be presumed attributable to 
such exposure and this list does not include chronic allergy.  
Since chronic allergy is not included in the list of diseases 
which may be presumed attributable to Agent Orange, the 
veteran may be only granted service connection for chronic 
allergy as causally attributable to Agent Orange based upon 
specific proof, and there is a complete absence of such 
evidence or proof in this case.  

Finally, the veteran has argued in the alternative that his 
chronic allergy may be attributable to medications provided 
during service for malaria in combination with dapsone.  The 
Board has carefully reviewed the informational article on 
this subject submitted by the veteran, which principally 
involved soldiers from Australia and New Zealand (but also 
from the US), and although adverse symptoms did apparently 
result for some individuals who received this combination of 
medications, this article does not indicate that individuals 
who received this combination of medications developed 
chronic allergy for the remainder of their lives.  Moreover, 
a careful review of the service medical records fails to 
reveal that the veteran was provided medication for malaria 
or Dapsone at any time.  It is understood that malarial 
medications were often made routinely available or even 
required of service members in Vietnam, and that there might 
be absent service medical record documentation of this fact, 
but it is clear from the evidence submitted by the veteran 
that there was not universal prescription of Dapsone to US 
military stationed in Vietnam.  No prescription of Dapsone 
for the veteran is identified in any record on file.  

In summary, the veteran is not shown to have developed any 
form of chronic allergy during service, the veteran has 
consistently indicated that chronic allergy commenced in the 
month following service, and even if that is the case, there 
is an absence of evidence which in any way relates chronic 
allergy to any incident, disease, exposure, or medication of 
military service.  Actual objective documentation of chronic 
allergy does not commence until 1994, some 24 years after the 
veteran was separated from service.  The veteran may have 
been provided a general VA Agent Orange examination in 1982, 
but even if that examination revealed that he had chronic 
allergy at that time, this still would not document the onset 
of chronic allergy during service and certainly would not 
attribute it to Agent Orange exposure since chronic allergy 
has never been scientifically or statistically related to 
herbicide exposure.  A clear preponderance of the evidence on 
file is against the claim for service connection for chronic 
allergy.  The evidence supporting a finding that the 
veteran's chronic allergy objectively demonstrated from 1994 
forward is attributable to herbicide agents or medications 
provided during service is essentially speculative at best.  


ORDER

Entitlement to service connection for chronic extrinsic 
allergies is denied.  


REMAND

In June 2005, the RO issued a rating decision which granted 
service connection for Type II diabetes with a 20 percent 
evaluation, and diabetic neuropathy of both legs with 
10 percent evaluations each.  In January 2006, the veteran 
submitted a Substantive Appeal as to his claim for service 
connection for extrinsic allergies which was subsequently 
noted by RO personnel to be accepted as a Notice of 
Disagreement with the initial evaluations assigned in the 
June 2005 rating decision.  In accordance with Manlincon v. 
West, 12 Vet. App. 238 (1999), the Board is required to 
remand, rather than refer, these issues back to the RO for 
the issuance of a the procedurally required Statement of the 
Case.  

Accordingly, the case is REMANDED for the following action:  

1.  Because the veteran has disagreed 
with the evaluations assigned for 
diabetes and diabetic neuropathy of each 
leg, the RO should consider providing him 
a VCAA notice which complies with the 
most recent case of Vazquez-Flores v. 
Peake,--Vet. App.--, No. 05-0355, 2008 WL 
239951 (Jan. 30, 2008).  It is understood 
that VA is presently developing VCAA 
notice letters in an attempt to comply 
with the specificity requirements of such 
notice following receipt for claims for 
increased evaluations.  Following the 
posting of such notice, and any 
additional development which may be 
completed in the RO's discretion, the RO 
should issue a Statement of the Case to 
the veteran and representative with 
respect to these three issues.  The 
veteran and representative must be 
informed of the requirement for filing a 
timely Substantive Appeal, subsequent to 
receipt of a Statement of the Case, 
to perfect an appeal of any or all of 
those claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


